Citation Nr: 0917453	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
essential hypertension.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Board previously remanded this matter in March 2008.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In an October 2004 letter, the RO advised the Veteran of the 
information required to substantiate her claim for an 
increased rating and advised her what evidence VA was 
responsible for obtaining and what evidence VA would assist 
her in obtaining.    This letter informed the Veteran that an 
increased rating requires evidence that a disability has 
increased in severity.  The Board notes that the October 2004 
did not inform the Veteran of the specific measurements 
required to warrant a higher rating under the relevant 
diagnostic code.  However, the August 2006 Supplemental 
Statement of the Case (SSOC) provided the Veteran with notice 
of those requirements.  

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The veteran was 
afforded VA examinations.  The Veteran has not identified any 
outstanding records that are pertinent to this claim.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claim

The veteran contends that a higher rating should be awarded 
for service-connected hypertension.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Under the rating criteria, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
afforded a 10 percent rating for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  A 20 percent rating is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more. A 40 
percent rating is afforded for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent rating is 
warranted for diastolic pressure predominantly measuring 130 
or more.  According to Note 1, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  According to 
Note 2, hypertension due to aortic insufficiency or 
hyperthyroidism is to be evaluated as part of the condition 
causing it, rather than by a separate rating. 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

An August 1980 rating decision granted service connection for 
hypertension and assigned a 10 percent rating.  The Veteran 
contends that her hypertension had increased in severity.  

After a careful review of the evidence including VA 
examination reports, the Board hearing transcript and the 
Veteran's written statements, the Board finds that the 
criteria for a higher rating have not been met.     

The Veteran had a VA examination in September 2004.  The 
examination report noted blood pressure readings of 164/94, 
158/90 and 160/94.  The VA examiner diagnosed hypertension.  
The examiner noted that the Veteran had uncontrolled blood 
pressure readings on examination, after not taking one of 
three antihypertensive medications.  On an exercise tolerance 
test in November 2004, it was noted that the Veteran had a 
peak blood pressure of 140/80.  

In a written statement received in October 2005, the Veteran 
indicated that she had a blood pressure reading of 170/130 
during a doctor's appointment.  

The Veteran had a Board hearing in December 2007.  The 
Veteran stated that she visited the emergency room in 
November 2007 because her blood pressure was 240/140 at a 
home reading.  She testified that she remained at the 
emergency room for half a day for monitoring.

The Veteran had a VA examination in July 2008.  The 
examination report reflects that  blood pressure readings of 
136/82, 134/80 and 136/78 were noted.  The Veteran reported 
that she had been to an Emergency Room in November 2007 for 
her blood pressure and that oral clonidine was added in March 
2008 for chest symptoms.  

Based on the foregoing, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim for 
an increased rating for hypertension.  The evidence does not 
show that the Veteran's hypertension is manifested by 
diastolic pressure predominantly measuring 110 or more, or by 
systolic pressure predominantly measuring 200 or more, as 
required for a 20 percent rating under DC 7101.  The Board 
has considered the Veteran's testimony and written 
statements.  The Board notes the Veteran's testimony that she 
had systolic blood pressure readings in excess of 200 in 
December 2007 and a blood pressure reading of 170/130 in 
October 2005.  However,  medical records of those blood 
pressure readings are not in evidence.  Further, the record 
contains a number of readings which were below 200, systolic, 
and 110, diastolic, indicating that such higher readings were 
not predominant.  Therefore, the evidence does not 
demonstrate that the veteran's blood pressure is 
predominantly at such a level as to warrant a higher rating.  

The Board also finds that referral for extraschedular 
evaluation is not necessary in this case.  In exceptional 
cases, a higher initial evaluation is available on an 
extraschedular basis.  The evidence in this case does not 
reflect that hypertension has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned rating), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. There is also 
no indication that the Veteran's hypertension has caused 
marked interference with employment of has necessitated 
frequent periods of hospitalization.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2008) 
for the assignment of an extraschedular rating.

For the reasons outlined above, the Board concludes that an 
increased rating is not warranted for hypertension.  The 
Board also considered the applicability of the benefit-of-
the-doubt doctrine, but as there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
hypertension, the claim must be denied.


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


